                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   DIONE C. WRENN, ESQ.
                                                                          Nevada Bar No. 13285
                                                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      5   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      6   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      7           dgluth@grsm.com
                                                                                  dwrenn@grsm.com
                                                                      8
                                                                          Attorneys for Defendants
                                                                      9   Reed Hein & Associates, LLC dba Timeshare Exit Team,
                                                                          Brandon Reed, Trevor Hein, Thomas Parenteau,
                                                                     10   and Happy Hour Media Group, LLC
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                     UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                                                            DISTRICT OF NEVADA
                                                                     13

                                                                     14   DIAMOND RESORTS CORPORATION, a                   )   Case No.: 2:17-cv-03007-APG-VCF
                                                                          Maryland corporation,                            )
                                                                     15                                                    )
                                                                                              Plaintiffs,                  )
                                                                     16                                                    )   STIPULATION AND ORDER TO
                                                                          vs.                                              )   EXTEND PLAINTIFF’S
                                                                     17                                                    )   DEADLINE TO FILE SECOND
                                                                          REED HEIN & ASSOCIATES, LLC, d/b/a               )   AMENDED COMPLAINT AND
                                                                     18   TIMESHARE EXIT TEAM, a Washington limited        )   DEFENDANTS’ RESPONSES TO
                                                                          liability company; BRANDON REED, an individual   )   FIRST AMENDED COMPLAINT
                                                                     19   and citizen of the State of Washington; TREVOR   )   [ECF NO. 59]
                                                                          HEIN, an individual and citizen of Canada;       )
                                                                     20   THOMAS PARENTEAU, an individual and citizen      )
                                                                          of the State of Washington; HAPPY HOUR MEDIA     )
                                                                     21   GROUP, LLC, a Washington limited liability       )
                                                                          company; MITCHELL REED SUSSMAN, ESQ.             )
                                                                     22   d/b/a THE LAW OFFICES OF MITCHELL REED           )
                                                                          SUSSMAN & ASSOCIATES, an individual citizen      )
                                                                     23   of the State of California; SCHROETER,           )
                                                                          GOLDMARK & BENDER, P.S. A Washington             )
                                                                     24   professional services corporation; and KEN B.    )
                                                                          PRIVETT, ESQ., a citizen of Oklahoma,            )
                                                                     25                                                    )
                                                                                             Defendants.                   )
                                                                     26                                                    )
                                                                     27

                                                                     28

                                                                                                                     -1-
                                                                      1      STIPULATION AND ORDER TO EXTEND PLAINTIFF’S DEADLINE TO FILE
                                                                            SECOND AMENDED COMPLAINT AND DEFENDANTS’ RESPONSES TO FIRST
                                                                      2                    AMENDED COMPLAINT [ECF NO. 59]
                                                                      3           Pursuant to Local Rules 6-1 and 7-1, Plaintiff DIAMOND RESORTS CORPORATION
                                                                      4   (“DRC”), and Defendants REED HEIN & ASSOCIATES, LLC d/b/a TIMESHARE EXIT
                                                                      5   TEAM, BRANDON REED, TREVOR HEIN, THOMAS PARENTEAU (collectively, “TET
                                                                      6   Defendants”), HAPPY HOUR MEDIA GROUP, LLC (“HHMG”), MITCHELL REED
                                                                      7   SUSSMAN, ESQ. d/b/a THE LAW OFFICES OF MITCHELL REED SUSSMAN &
                                                                      8   ASSOCIATES (“Sussman”), SCHROETER GOLDMARK & BENDER, P.S. (“SGB”), and
                                                                      9   KEN B.. PRIVETT, ESQ. (“Privett”), by and through their respective attorneys of record,
                                                                     10   stipulate as stated below. TET Defendants, HHMG, Sussman, SGB, and Privett are collectively
Gordon Rees Scully Mansukhani, LLP




                                                                     11   referred to as “Defendants”. DRC and Defendants are collectively referred to herein as the
                                     300 S. 4th Street, Suite 1550




                                                                     12   “Parties”.
                                        Las Vegas, NV 89101




                                                                     13                                         STIPULATION

                                                                     14           1.    DRC, Diamond Resorts International, Inc. (“DRI”), Diamond Resorts U.S.

                                                                     15   Collection Development, LLC (“DRUSCD”), and Diamond Resorts Management, Inc. (“DRM”)

                                                                     16   (collectively, “Diamond”) filed an Amended Complaint on January 4, 2019 [ECF No. 59].

                                                                     17           2.    On February 28, 2019, TET Defendants filed a partial Motion to Dismiss the

                                                                     18   Amended Complaint [ECF No. 87] and HHMG filed a Motion to Dismiss the Amended

                                                                     19   Complaint [ECF No. 88].

                                                                     20           3.    On March 25, 2019, Diamond filed responses in opposition to the Motions to

                                                                     21   Dismiss filed by TET Defendants and HHMG [ECF Nos. 96 & 97].

                                                                     22           4.    April 8, 2019, TET Defendants filed a Reply in Support of their partial Motion to

                                                                     23   Dismiss [ECF No. 101]. That same day, HHMG filed a Reply in Support of its Motion to

                                                                     24   Dismiss [ECF No. 100].

                                                                     25           5.    On November 25, 2019, this Court filed an Order Granting in Part and Denying in

                                                                     26   Part TET Defendants and HHMG’s Motions to Dismiss (hereinafter, the “Order”) [ECF No.

                                                                     27   141].

                                                                     28

                                                                                                                       -2-
                                                                      1          6.      The Order dismissed Diamond’s Nevada Deceptive Trade Practices Act

                                                                      2   (“NDTPA”) claim (Count VI) without prejudice, as well as dismissed DRI, DRUSCD, and DRM

                                                                      3   as plaintiffs, without prejudice.

                                                                      4          7.      This Court further ordered that Diamond may file an amended complaint by

                                                                      5   December 23, 2019 to properly plead the NDTPA claim, and to address standing of DRI,

                                                                      6   DRUSCD, and DRM to bring suit.

                                                                      7          8.      Counsel for Diamond has indicated to counsel for Defendants that it intends to

                                                                      8   file a Second Amended Complaint. Further, Diamond’s counsel requests an extension of twenty-

                                                                      9   one (21) days from December 23, 2019 to file the Second Amended Complaint in order to

                                                                     10   accommodate holiday travel schedules.
Gordon Rees Scully Mansukhani, LLP




                                                                     11          9.      In order to maximize judicial efficiency and preserve resources of the Court and
                                     300 S. 4th Street, Suite 1550




                                                                     12   the Parties, the Parties have agreed that it does not make sense for Defendants to address the
                                        Las Vegas, NV 89101




                                                                     13   remaining portions of the current First Amended Complaint when a Second Amended Complaint

                                                                     14   is expected to be filed and will require a separate response from Defendants.

                                                                     15          10.     Defendants do not oppose DRC filing the Second Amended Complaint twenty-

                                                                     16   one (21) days after the court-ordered deadline.

                                                                     17          11.      DRC does not oppose the TET Defendants and HHMG waiting to file a response

                                                                     18   until thirty (30) days after the Second Amended Complaint is filed.

                                                                     19          12.     Accordingly, DRC will file the Second Amended Complaint on January 13, 2020,

                                                                     20   and Defendants will file a response to the anticipated Second Amended Complaint on February

                                                                     21   12, 2020.

                                                                     22          13.     This stipulation is not made for purposes of delay, but rather to maximize judicial

                                                                     23   efficiency.

                                                                     24          14.     Therefore, the Parties agree that: Defendants will not file responses to the First

                                                                     25   Amended Complaint; DRC’s deadline to file the Second Amended Complaint is extended to

                                                                     26   January 13, 2020; and Defendants’ responses to the anticipated Second Amended Complaint will

                                                                     27   be due on February 12, 2020.

                                                                     28   ///

                                                                                                                            -3-
                                                                      1          15.    In the event that Diamond elects not to file a Second Amended Complaint,

                                                                      2   Defendants will respond to the remaining portions of the First Amended Complaint by February

                                                                      3   12, 2020.

                                                                      4   DATED this 18th day of December, 2019.

                                                                      5   Respectfully Submitted By:

                                                                      6
                                                                          GREENSPOON MARDER, LLP                         GORDON REES SCULLY MANSUKHANI,
                                                                      7                                                  LLP
                                                                      8   /s/ Phillip A. Silvestri                       /s/ Robert S. Larsen
                                                                      9   PHILLIP A. SILVESTRI, ESQ.                     ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 11276                           Nevada Bar No. 7785
                                                                     10   3993 Howard Hughes Parkway, Suite 400          DAVID T. GLUTH, II, ESQ.
                                                                          Las Vegas, NV 89169                            Nevada Bar No. 10596
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                  DIONE C. WRENN, ESQ.
                                                                          and                                            Nevada Bar No. 13285
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                  300 South 4th Street, Suite 1550
                                        Las Vegas, NV 89101




                                                                     13   RICHARD W. EPSTEIN, ESQ.                       Las Vegas, Nevada 89101
                                                                          Admitted Pro Hac Vice
                                                                     14   JEFFREY BACKMAN, ESQ.                          Attorneys for Defendants
                                                                          Admitted Pro Hac Vice                          Reed Hein & Associates, LLC dba Timeshare
                                                                     15   MICHELLE E DURIEUX, ESQ.                       Exit Team, Brandon Reed, Trevor Hein,
                                                                          Admitted Pro Hac Vice                          Thomas Parenteau, and Happy Hour Media
                                                                     16
                                                                          200 East Broward Blvd., Suite 1800             Group, LLC
                                                                     17   Fort Lauderdale, FL 33301

                                                                     18   and                                            LIPSON NEILSON, P.C.

                                                                     19   COOPER LEVENSON, P.A.                          /s/ Megan Hummel
                                                                          KIMBERLY MAXON-RUSHTON, ESQ.                   JOSEPH P. GARIN, ESQ.
                                                                     20
                                                                          Nevada Bar No. 5065                            Nevada Bar No. 6653
                                                                     21   GREGORY KRAEMER, ESQ.                          MEGAN H. HUMMEL, ESQ.
                                                                          Nevada Bar No. 10911                           Nevada Bar No. 12404
                                                                     22   1835 Village Center Circle                     9900 Covington Cross Drive, Suite 120
                                                                          Las Vegas, NV 89134                            Las Vegas, NV 89144-7052
                                                                     23
                                                                          Attorneys for Plaintiff                        Attorneys for Defendant
                                                                     24
                                                                          Diamond Resorts Corporation                    Schroeter, Goldmark & Bender, P.S.
                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                      -4-
                                                                           1   THE LAW OFFICES OF MITCHELL        ALVERSON TAYLOR & SANDERS
                                                                               REED SUSSMAN & ASSOCIATES
                                                                           2                                      /s/ LeAnn Sanders
                                                                               /s/ Mitchell Reed Sussman          LEANN SANDERS, ESQ.
                                                                           3
                                                                               MITCHELL REED SUSSMAN, ESQ.        Nevada Bar No. 000390
                                                                           4   (Pro Hac Vice)                     COURTNEY CHRISTOPHER, ESQ.
                                                                               California Bar No. 75107           Nevada Bar No. 012717
                                                                           5   1053 S. Palm Canyon Drive          6605 Grand Montecito Parkway, Suite 200
                                                                               Palm Springs, California 92264     Las Vegas, Nevada 89149
                                                                           6                                      Attorney for Defendant
                                                                               and                                Ken B. Privett, Esq.
                                                                           7

                                                                           8   BAILEY KENNEDY, LLP
                                                                               JOSEPH A. LIEBMAN, ESQ.
                                                                           9   Nevada Bar No. 10125
                                                                               8984 Spanish River Avenue
                                                                          10   Las Vegas, Nevada 89148
     Gordon Rees Scully Mansukhani, LLP




                                                                          11
                                                                               Attorneys for Defendant
                                          300 S. 4th Street, Suite 1550




                                                                          12   Mitchell Reed Sussman Esq. dba
                                             Las Vegas, NV 89101




                                                                               The Law Offices of Mitchell
                                                                          13   Reed Sussman & Associates

                                                                          14

                                                                          15                                          IT IS SO ORDERED
                                                                          16                                           _________________________________
                                                                          17                                          UNITED STATES MAGISTRATE JUDGE

                                                                          18                                                  12-20-2019
                                                                                                                      DATED: ______________
                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1152183/49112673v.1                                                       28

                                                                                                                -5-
